PER CURIAM.
Having considered appellant’s response to the court’s orders dated March 15, 2000, and April 28, 2000, the court determines that it does not have jurisdiction to review the Order on Defendant’s City of Lake City and Frank E. Owens Motion for Final Summary Judgment dated November 24, 1999. See Dixon v. Allstate Ins. Co., 609 So.2d 71 (Fla. 1st DCA 1992). The appeal is hereby dismissed with regard to Case No. 1D00-0148. The appeal shall proceed with regard to the Order on Defendant Picklo’s Motion for Summary Final Judgment and Summary Final Judgment dated July 27, 1999, and appealed in Case No. 1D99-3218. To the extent that this opinion clarifies the status of the appeal, appellant’s Motion for Determination of Status is hereby granted.
BOOTH, LAWRENCE, and BENTON, JJ., CONCUR.